Citation Nr: 0716783	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for arthritis to 
include as secondary to pes planus.

3.  Entitlement to service connection for a psychiatric 
disability to include as secondary to service-connected 
hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The claim for service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pes planus is not attributable to service.  

2.  Arthritis was not manifest during service or within one 
year of separation, and is not attributable to service or to 
a service-connected disability. 


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Arthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 105, 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  A VA nexus examination is not 
warranted because, as discussed below, there is no credible 
evidence establishing that an event, injury, or disease 
occurred in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23(2007).  
 
The Board notes that additional evidence was added to the 
record without initial review by the RO; however, the veteran 
waived that initial review.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for pes 
planus and arthritis, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  This includes 
injuries or diseases incurred during active duty for training 
(ADT), or injuries suffered during inactive duty training 
(IDT).  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In this case, the veteran had active service from January 
1968 to January 1970.  A review of the service medical 
records reflect no complaints, findings, treatment, or 
diagnoses of pes planus or arthritis.  On the November 1969 
separation examination, the veteran reported that he did not 
have arthritis.  On physical examination, the feet, lower 
extremities, and musculoskeletal system were all normal.  

After his discharge in January 1970, the veteran apparently 
had Reserve service as a May 1974 quadrennial examination was 
obtained when the RO requested the veteran's complete service 
medical records.  This examination shows that the veteran had 
pes planus.  However, otherwise, the lower extremities, and 
musculoskeletal system were normal.  Again, the veteran 
reported that he did not have arthritis.  

The veteran's VA treatment records have been associated with 
the claims file.  They document podiatry treatment beginning 
in 2003.  

The veteran's private medical records show that the veteran 
has pes planus and arthritis.  

In a September 2004 letter, D.R.C., M.D., opined that the 
veteran's current flat feet disability dated back to his time 
in service and may well be related to his military service.  
The Board notes that the veteran provided his own medical 
history.  The physician indicated that the veteran's medical 
records documented that he had flat feet when he entered 
service.  The veteran clearly did not have flat feet on his 
entrance examination.  His feet and lower extremities were 
noted to be normal.  On his Report of Medical History at that 
time, the veteran reported that he had self-treated calluses 
on his feet.  Pes planus was not diagnosed.  Thus, the 
veteran's history as noted by this physician was inaccurate.  

An October 2004 private medical report of the Mid Nebraska 
Foot Clinic, in pertinent part, diagnosed the veteran has 
having flat feet as well as degenerative joint disease with 
periostitis, capsulitis of the ankle joints.  The examiner 
opined that the arthritis condition was secondary to the pes 
planus condition "recognized in the service" which had 
essentially worsened since then.  Again, the Board notes that 
the service medical records do not document pes planus.  The 
1974 examination documents pes planus, but this examination 
occurred over 4 years after the veteran separated from 
service.  This examination did not show that the pes planus 
was the result of any injury sustained during ADT or IDT or 
that it began during a period of ADT.  In fact, there is no 
evidence that the veteran ever performed ADT and he denied on 
his VA application for benefits that he ever performed such 
service.  Thus, this examiner's opinion also was based on an 
inaccurate history.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation as to his 
claimed disabilities.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Pes Planus and Arthritis

The service medical records are negative for pes planus or 
arthritis.  There were no manifestations shown during 
service.  The veteran did not suffer any injuries and no 
diagnoses were made.  

Pes planus was diagnosed in 1974.  Arthritis was diagnosed in 
2004.  The Board must weigh the credibility and probative 
value of the medical opinion.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The veteran maintains that currently diagnosed pes planus and 
arthritis were incurred during service.  The competent 
medical evidence that supports his contention is the opinion 
of Dr. D.R.C. and the examiner from the private foot clinic.  
However, these opinions were not based on a review of the 
claims file.  Rather, they were based on the history as 
provided by the veteran.  This history was inaccurate and 
directly contradicted by the documentary record which 
established that the veteran was not diagnosed with pes 
planus during service and was, in fact, normal with regard to 
his feet and lower extremities when he was examined at 
separation from service.  

A report by an examiner which records the veteran's history 
as provided by him is not verification of that history, 
rather, they are the same as the veteran's own statements.  
See LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  The Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  That is the 
case here.  The veteran reported his own history.  The 
history was inaccurate and contradicted by the record.  As 
such, the medical opinions are not probative.  

Contemporaneous evidence has greater probative value than 
history as reported by the veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992).  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
veteran's separation examination recorded no pes planus or 
arthritis.  No symptoms were reported at that time.  The 
Board finds that the findings on this competent medical 
report to be more probative than the veteran's current 
allegations.  The veteran did not file a claim of service 
connection for many years.  Since his separation from service 
in 1970, he never claimed that he had any foot or ankle 
problems which began during service.  There was no injury or 
disease of the feet or ankles during service.  Thus, there 
was no chronic disability.  There were no complaints, 
findings, treatment, or diagnosis of pes planus for over 4 
years after service, or of arthritis for decades after 
service.  Thus, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Despite 
the veteran's contentions that he had pes planus and 
arthritis, i.e., feet and ankle problems since service, the 
record is devoid of supporting evidence.  In essence, the 
veteran's assertions of chronicity and continuity are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

In sum, the competent evidence does not establish that any 
foot or ankle disability or disease began in service or that 
arthritis was manifest within one year of separation.  There 
is no evidence that either was incurred during any period of 
ADT or was the result of an injury while the veteran was on 
IDT.  

Accordingly, service connection for pes planus and arthritis 
on a direct basis is not warranted.  Since service connection 
for pes planus is denied, it follows that service connection 
for arthritis as secondary to pes planus must also be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The preponderance is against the veteran's claims, and they 
must be denied.


ORDER

Service connection for pes planus is denied.  

Service connection for arthritis is denied.  


REMAND

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  See 38 C.F.R. § 3.326(a) (2005); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) [holding that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence"].  Thus, the regulations clearly indicate it is the 
duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.  

In this case, the RO determined that the record in this case 
was incomplete.  The RO attempted to complete the record for 
adjudication purposes by obtaining additional medical 
evidence in the form of a VA psychiatric examination.  The 
veteran was scheduled for this examination but he cancelled 
his appointment.  The veteran did not contact VA to offer any 
explanation as to why he did this, nor has he requested to be 
scheduled for another examination.

The Board finds it necessary to remand the case so that an 
etiological opinion may be obtained as to the impact, if any, 
of the veteran's service-connected hearing loss and tinnitus 
on his psychiatric disability.  The record contains 
insufficient evidence on file to decide the claim.  In this 
regard, it is noted that there are several inconsistent 
private opinions on file which fail to reconcile the matter 
of whether the veteran's service-connected disabilities 
aggravated his psychiatric disability, as he alleges. 

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for a psychiatric 
disorder, on a secondary basis, to include 
by aggravation of a non-service-connected 
disability.  The notice should also inform 
the veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession, and 
should provide information as to effective 
dates and assigned ratings.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has a current psychiatric 
disability related to service, or to 
service-connected hearing loss and 
tinnitus.  The examiner should provide a 
diagnosis for any psychiatric disorder(s) 
currently present.  The examiner should 
state whether any such current disorder is 
etiologically related to service, or to 
service-connected hearing loss and 
tinnitus, including whether any 
psychiatric disorder was aggravated by 
hearing loss and tinnitus.  

All indicated studies should be conducted, 
and the results available to the examiner 
prior to his or her opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a psychiatric disorder, to 
include on a secondary basis, under 
38 C.F.R. § 3.310(a) and (c).  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, which includes a discussion of 
the issue of secondary service connection, 
with citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (i.e., to 
provide for secondary service connection 
based on aggravation).  After affording an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


